Citation Nr: 0014318	
Decision Date: 05/31/00    Archive Date: 06/05/00

DOCKET NO.  99-01 774A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder, secondary to the veteran's service-connected 
herniated nucleus pulposus, lumbar spine.

2.  Entitlement to an effective date earlier than April 1, 
1998, for the grant of a total disability rating based on 
individual unemployability.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from August 1983 to May 1985.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Board notes that the issue of entitlement to an effective 
date earlier than April 1, 1998, for the grant of a total 
disability rating based on individual unemployability will be 
addressed in the REMAND section, following the decision 
below.


FINDING OF FACT

Competent medical evidence has not been presented showing 
that the veteran's claimed right shoulder disorder is 
proximately due to or the result of his service-connected 
herniated nucleus pulposus, lumbar spine.


CONCLUSION OF LAW

The veteran's claim of entitlement to service connection for 
a right shoulder disorder, secondary to his service-connected 
herniated nucleus pulposus, lumbar spine, is not well 
grounded.  38 U.S.C.A. §§ 1131, 5107(a) (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
Further, disability which is proximately due to or the result 
of a service-connected disease or injury shall also be 
service-connected.  38 C.F.R. § 3.310(a) (1999).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  Secondary service 
connection may also be established for a nonservice-connected 
disability which is aggravated by a service connected 
disability.  In this instance, the veteran may be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet. App. 134 (1994).


II.  Factual Background

The veteran's service medical records show that the veteran 
was separated from service due to a herniated nucleus 
pulposus, L5-S1, with right radiculopathy.  Upon separation 
examination (conducted in March 1985), it was clinically 
noted that the veteran had an absent right ankle jerk and 
that he had decreased right ankle dorsiflexion.

VA examinations conducted in July and September 1993 confirm 
the veteran's absent right ankle jerk.  It was also noted 
that the veteran had a sensory deficit along the lateral 
border of the right foot.

At a June 1994 RO hearing, the veteran testified that he had 
no reflexes in his right ankle and that there had been a lot 
of times when he had fallen while walking.  (Transcript (T.) 
at 14).  The record reflects the veteran's repeated 
assertions that he has fallen numerous times because of his 
service-connected back disability.

A July 1994 VA examination is negative for any reports by the 
veteran as to having injured his right shoulder in a fall, 
while trying to get into the car.  Clinically, in pertinent 
part, it was noted that the veteran had decreased deep tendon 
reflexes in the right ankle.

VA treatment records dated in September 1994 are negative for 
any reports by the veteran as to having injured his right 
shoulder in a fall, while trying to get into the car.  These 
records are also negative for any subjective complaints as to 
the veteran's right shoulder.

A May 1996 VA examination reflects the veteran's reports that 
he would stumble when walking.  Clinically, it was noted that 
the veteran had a severe right foot drop and decreased right 
ankle reflexes.  The examiner did not comment as to the 
veteran's reports of stumbling.  The veteran reported no 
subjective complaints as to his right shoulder, nor did he 
report having injured his shoulder in a fall, while trying to 
get into a car.

VA records dated in February 1997 reflect the veteran's 
reports that his legs were going out and that he had problems 
with his right shoulder.  The veteran was referred to the 
pain clinic and told to avoid walking on slippery surfaces.

Upon VA examination in January 1998, the veteran complained 
of right shoulder limitation of motion and pain.  The veteran 
stated that he had fallen in either June or July 1996.  He 
had been walking to his car, when he fell down on the 
driveway because of his weakened reflexes in his left ankle.  
When he fell, he hit his right shoulder.  The veteran had not 
been able to drive, so he had gone back inside the house and 
had nursed his shoulder.  He did not seek medical attention 
but rather stayed at home for several days until his shoulder 
pain improved.  His shoulder had not required any medication, 
and the veteran stated that he had just put ice on it.  The 
veteran also stated that prior to this, he had had several 
stumbling and falling episodes, which he blamed on his low 
back problem and his inability to properly use both of his 
feet.  Since this latest fall, the veteran reported that he 
had had limitation of motion of the right shoulder.  
Subsequent to physical and x-ray examination of the veteran's 
right shoulder, the examiner commented that she was unable to 
find a medical reason for the veteran's complaints of right 
shoulder pain.  The veteran's x-ray study revealed no 
abnormalities.

VA treatment records dated in May and June 1998 reflect the 
veteran's reports that he had trouble ambulating.  
Objectively, it was noted that the veteran dropped both feet 
when walking.

Private medical records dated in August 1998 pertain to 
evaluation of the veteran's low back and his subjective 
symptomatology.  The veteran did not reference his right 
shoulder or any attendant complaints.

An August 1998 VA x-ray study of the veteran's right shoulder 
revealed mild degenerative changes of the right glenohumeral 
and acromioclavicular joints.  It was noted that these 
changes were presumably post traumatic.  An October 1998 VA 
MRI demonstrated no gross abnormalities and found no evidence 
of rotator cuff pathology.  The veteran was subsequently 
diagnosed with bursitis in late 1998.

At his March 1999 RO hearing, when asked if any doctor had 
stated that his shoulder condition was due to his low back 
condition, the veteran testified that it had been noted in 
his records that he was continuously falling or tripping 
because of his absent right ankle reflexes.  (T. at 1).  The 
veteran indicated that this was called drop foot.  Id.  The 
veteran also indicated that he had been told that his drop 
foot caused him to trip and fall.  (T. at 2).  When asked 
again if any doctor had commented that his right shoulder was 
directly due to his low back, the veteran stated that that 
had not been documented.  Id.  The veteran also stated that 
his treating physician at the VA had not specifically related 
his right shoulder to his low back, although the veteran 
believed that some of his records were missing.  Id.  The 
veteran indicated that he had been referred to the pain 
clinic and that bursitis had been diagnosed.  (T. at 3).

An April 1999 VA examination reflects the veteran's reports 
that he fell a lot because of weakness in both legs.  
Subsequent to physical examination of the back, the examiner 
stated that the veteran certainly had radiographic evidence 
of a herniated nucleus pulposus and absent ankle jerk.  The 
examiner was not certain, though, whether this was new or 
old.  The veteran's symptoms as to the presence of numbness 
did not seem physiologic, but the examiner indicated that 
there certainly was radiographic evidence.  The examiner also 
indicated that he had had trouble examining the veteran due 
to pain.  With respect to the veteran's right shoulder, the 
examiner noted the veteran's reported history of having 
injured it when he fell, about four years earlier.  
Subsequent to physical examination, the examiner stated that 
an MRI of the right shoulder showed bursitis and 
hamarthritis.  As to any relationship between the veteran's 
right shoulder problems and his service-connected problems, 
the examiner believed that that was an administrative 
question, not a medical question.

A May 1999 VA psychiatric examination reflects the veteran's 
reports that he had a lot of numbness in his right leg and 
that his dropped foot caused him to trip, but the examiner 
did not comment further as to this.

A VA Lumbar Spine Residual Functional Capacity Questionnaire 
(completed and signed in May 1999) reflects the veteran's 
complaints of right shoulder pain, but the VA physician did 
not address the relationship, if any, between the veteran's 
service-connected low back disability and his right shoulder 
pain.

At his video hearing before a Member of the Board (conducted 
in February 2000), the veteran testified that he had injured 
his right shoulder in the latter part of 1994, when he was 
getting into his car.  (T. at 3).  He had tried to stop 
himself from falling by catching the hood of the car, but he 
could not.  Id.  He had fallen face down and had hit his 
right shoulder on the fence.  Id.  The veteran stated that he 
had gone back into the house to take care of his shoulder.  
Id.  He later then went to the walk-in clinic and waited for 
an hour-and-a-half to be seen.  Id.  His name was never 
called, so he walked out and went back home.  Id.  When asked 
if any doctor had ever stated that his back condition had 
caused his shoulder condition, the veteran responded in the 
negative.  Id.  However, his doctor at the VA had told him 
that because of his absent ankle jerk, he had severe foot 
drop, and this caused him to trip.  (T. at 4).  When asked if 
anyone had seen him fall or hit his shoulder, the veteran 
stated that his family had.  (T. at 5).  The veteran also 
stated his frustration as to having been denied benefits, as 
everything was documented in his records.  Id.  He had an 
absent right ankle jerk and severe foot drop, which was all 
due to his back.  Id.  When asked more about the incident in 
which the veteran claimed to have injured his right shoulder, 
the veteran clarified that he had gone to the walk-in clinic 
a couple of days after the fall.  (T. at 7).  The veteran 
also indicated that he had gone to the VA a couple of days 
after the fall.  Id.

Lay statements submitted by the veteran speak solely to the 
veteran's low back pain and do not reference the veteran's 
right shoulder.  These two statements are also silent as to 
any accounts of having seen the veteran fall or injure his 
right shoulder.


III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for a right shoulder disorder, 
secondary to his service-connected herniated nucleus 
pulposus, lumbar spine.  Specifically, the Board acknowledges 
the veteran's argument that because of his absent right ankle 
jerk and a dropped foot, he falls repeatedly.  The veteran 
injured his right shoulder because of one of these falls.  
However, the Board must adhere to established laws and 
regulations in its determinations.  As such, the veteran's 
claim as to this issue must be denied, as it is not well 
grounded.

Initially, the Board notes that the veteran has consistently 
stated that his right shoulder disorder results from a fall 
he sustained due to his service-connected back disability.  
He has not indicated that he is seeking service connection on 
a direct basis, as related to events in service.  As such, 
the Board will only consider the veteran's claim of 
entitlement to service connection for a right shoulder 
disorder on a secondary basis.

As discussed above, disability which is proximately due to or 
the result of a service-connected disease or injury shall 
also be service-connected.  See 38 C.F.R. § 3.310(a).  
Generally, a well grounded claim for entitlement to service 
connection requires 1) evidence of a current disability as 
provided by a medical diagnosis; 2) evidence of incurrence or 
aggravation of a disease or injury, as provided by either lay 
or medical evidence; and 3) a nexus, or link, between the 
service related disease or injury and the current disability, 
as provided by competent medical evidence.  See Caluza v. 
Brown, supra.

Here, the Board finds competent medical evidence of a current 
right shoulder disorder (bursitis and degenerative changes) 
and evidence as to the incurrence of the injury to the 
veteran's right shoulder (the veteran's assertions).  
However, the Board does not find competent medical evidence 
showing that the veteran's right shoulder disorder is 
proximately due to or the result of his service-connected low 
back disability, a herniated nucleus pulposus of the lumbar 
spine.  To reiterate, such evidence is necessary for the 
veteran to have submitted a well grounded claim.  Id.

Specifically, none of the clinical evidence of record, both 
private and VA, offers an opinion relating the veteran's 
right shoulder disorder to his service-connected low back 
disorder.  Admittedly, the veteran's absent right ankle jerk 
and severe foot drop are clinically noted, as are the 
veteran's historic reports of tripping and falling, but 
nothing in the evidence of record (aside from the veteran's 
assertions) speaks to any relationship between the 
symptomatology experienced by the veteran and his claimed 
right shoulder disorder.  Indeed, the veteran himself stated 
at both his RO hearing and his video hearing before a Member 
of the Board that no doctor had ever told him that his low 
back disability had caused or contributed to a fall which in 
turn resulted in a chronic right shoulder disorder.  Further, 
the VA examiner in April 1999, while discussing the veteran's 
low back disability and his right shoulder disorder, did not 
offer an opinion as to any relationship between the two.

As for the veteran's assertions that his absent right ankle 
jerk and dropped foot (a result of his low back disability) 
caused him to trip and fall and that his current right 
shoulder problems are related specifically to a fall in 
either 1994 or 1996, the Board notes that nothing in the 
record indicates that the veteran possesses the medical 
expertise necessary to render such opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  See Grottveit v. Brown, supra. 

Therefore, absent competent medical evidence showing that the 
veteran's right shoulder disorder is proximately due to or 
results from his service-connected herniated nucleus pulposus 
of the lumbar spine, the veteran has not submitted a well 
grounded claim of entitlement to secondary service 
connection.  See Caluza v. Brown, supra; see also 38 C.F.R. 
§ 3.310(a); Allen.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the January 1999 
statement of the case and in the August 1999 supplemental 
statement of the case (the Hearing Officer Decision).  
Moreover, the veteran has not provided any indication of the 
existence of additional evidence that would make this claim 
well grounded.  See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997); Robinette v. Brown, 8 Vet. App. 69 (1995).  To 
reiterate, the veteran testified at both of his hearings on 
appeal that no doctor had ever told him that his right 
shoulder disorder was a result of his service-connected low 
back disability.  Additionally, as to the veteran's reports 
that some of his VA treatment records were missing, the Board 
finds that they have been incorporated into the veteran's 
claims file.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for a right shoulder 
disorder, secondary to the veteran's service-connected 
herniated nucleus pulposus, lumbar spine, is denied.


REMAND

With respect to the veteran's claim for an effective date 
earlier than April 1, 1998, for the grant of total rating 
based on individual unemployability, review of the transcript 
of the veteran's video hearing before a Member of the Board 
(conducted in February 2000) shows that the veteran's service 
representative raised the issue of clear and unmistakable 
error as to the November 1995 rating decision that granted 
the veteran a 60 percent disability rating for his herniated 
nucleus pulposus, lumbar spine.  (T. at 11).  To date, the RO 
has not been afforded the opportunity to adjudicate this 
issue.  

In this instance, a favorable decision by the RO as to clear 
and unmistakable error would have significant impact on the 
veteran's claim for an effective date earlier than April 1, 
1998, for the grant of a total rating based on individual 
unemployability.  As such, it must be decided prior to the 
Board's consideration of the veteran's claim for an earlier 
effective date.  In effect, the two issues are inextricably 
intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).

Therefore, in light of the above, the issue of entitlement to 
an effective date earlier than April 1, 1998, for the grant 
of a total rating based on individual unemployability will 
not be decided pending a REMAND for the following actions:

The RO should consider the veteran's 
claim as to clear and unmistakable error 
as to the November 1995 rating decision, 
which granted the veteran a 60 percent 
disability rating for his herniated 
nucleus pulposus, lumbar spine.  The 
Board draws the RO's attention to the 
veteran's service representative's 
contentions that the error occurred as to 
the November 1995 rating decision when 
the RO failed to provide the veteran with 
notice that he might be entitled to a 
total rating based on individual 
unemployability.

A determination as to clear and 
unmistakable error should be provided to 
the veteran and his service 
representative, which includes a 
statement of the reasons and bases for 
the RO's actions.  The applicable 
response time should be allowed.  
Thereafter, if appropriate, the veteran's 
appeal should be returned to the Board 
for consideration.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals


 



